DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an electronic device comprising: at least one memory; a communication interface; one or more sensors; a location module; and at least one processor functionally coupled to the at least one memory, the communication interface, the one or more sensors, and the location module, wherein the at least one processor is configured to; obtain sensing data from at least one sensor of the one or more sensors, if the sensing data corresponds to a first vehicle boarding condition, obtain network information from the communication interface, if the network information corresponds to a second vehicle boarding condition, obtain location information from the location module, and if the location information corresponds to a third vehicle boarding condition recognize an in-vehicle estate, wherein the network information comprises at least one of information on change of base station information per hour or information on change of wireless network information per hour.
Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose an operating method of an electronic device which comprises a plurality of sensors, a communication interface, and a location module. the method 
Claim 18 is allowable over the prior art of record, because the prior art of record does not disclose an electronic device, comprising: at least one memory; a communication interface; one or more sensors; a location module; and a first processor and a second processor operably coupled to the at least one memory, the communication interface, the one or more sensors and the location module, wherein the second processor is configured to, obtain network information from the communication interface, obtain location information from the location module, and transmit, to the first processor, the network information or the location information, and wherein the network information comprises at least one of information on change of base station information per hour or information on change of wireless network information per hour; wherein the first processor is configured to, receive the network information or the location information from the second processor, store, in the at least one memory, the received network information or the received location information, obtain sensing data from the one or more sensors, if the sensing data corresponds to a first vehicle boarding condition, obtain network information from the communication interface, if the network 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARLOS AMAYA/Primary Examiner, Art Unit 2836